Citation Nr: 1123994	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  95-29 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a jaw disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel





INTRODUCTION

The Veteran served on active duty from February 1968 to April 1984.  A January 1986 Administrative Decision found that the period of service from October 19, 1979, to April 13, 1984, was terminated under conditions which preclude the payment of Department of Veterans Affairs (VA) benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision of a VA Regional Office (RO) which reopened and denied a claim for service connection for a low back disability and denied service connection for a jaw disability.  By a February 1997 decision, the Board found that new and material evidence had been submitted to reopen a claim for service connection for a low back disability.  The Board remanded both the claims for service connection for a low back disability and a jaw disability for further development in February 1997, August 2000, and September 2007.    

In October 2009, the Board denied the Veteran's claims for service connection for a low back disability and a jaw disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, an August 2010 Order of the Court vacated the decision denying the claims and remanded the claims for readjudication in accordance with the Joint Motion for Remand.  

(The issues of whether new and material evidence has been submitted to reopen a claim for service connection for anxiety disorder with depressive features; entitlement to service connection for impotency, an esophagus disability, hair loss on upper legs, epidermal lesions on the back, nerve damage to the left lower extremity, nerve damage to the right lower extremity, and a gastrointestinal disability; and entitlement to an increased rating for posttraumatic stress disorder are the subjects of a separate Board Decision.)

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  



REMAND

Although the Board regrets the additional delay, additional development is needed prior to further disposition of the claims.  

Review of the record reveals that the Veteran is incarcerated in prison.  VA has a statutory obligation to assist Veterans in the development of their claims.  The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement as such individuals are entitled to the same care and consideration given to their fellow Veterans.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Regarding the Veteran's claim for service connection for a low back disability, at a January 2006 VA examination, the examiner found that the Veteran's current low back disability was not at least as likely as not related to any injury or disease during his period of service from February 1968 to October 1979, to include a 1970 fall from a tower, a 1974 fall in a truck, and any documented in-service findings or complaints.  However, a February 2003 x-ray of the lumbar spine revealed a spina bifida occulta deformity at L4-5 and L5-S1, indicating that the Veteran had a congenital spina bifida occulta deformity of the low back that existed prior to service.  The Board therefore remanded the claim for service connection for a low back disability in September 2007 for a VA addendum opinion to determine whether it was at least as likely as not that the Veteran's pre-existing spina bifida occulta was aggravated during his active service from February 1968 to October 1979 due to a May 1970 fall from a tower or a 1974 fall in a truck.  The examiner was also directed to provide a rationale for the opinion.  In an April 2008 addendum opinion, the VA examiner stated that it was less likely as not that the spina bifida occulta was aggravated by the Veteran's active service from February 1968 to October 1979 due to a May 1970 fall from a tower or a 1974 fall in a truck.  However, the VA examiner did not provide a rationale for that opinion.  The lack of a rationale to the VA examiner's opinion regarding whether the Veteran's spina bifida occulta was aggravated by service renders the April 2008 VA opinion inadequate because of the failure to provide the complete opinion requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As it remains unclear to the Board whether the Veteran's low back disability is related to his period of active service, the Board finds that a remand for an additional opinion is necessary in order to fairly decide the merits of the Veteran's claim.

With respect to the Veteran's claim for service connection for a jaw disability, a VA dental opinion was provided in October 2005, but the Veteran did not report to the examination because he is currently incarcerated.  Thus, based solely on a review of the claims file, the VA examiner was unable to declare with absolute certainty whether any current jaw condition existed.  The Board subsequently remanded the claim in September 2007 to schedule the Veteran for a VA examination for his jaw disability.  The RO was instructed that if examination of the Veteran at a VA facility was not feasible, it should request the medical personnel at the detention facility where the Veteran was being held to examine him.  The RO was further directed that if that was not feasible or if the request was refused, then a note to that effect was to be placed in the claims folder.  It appears that the RO attempted to provide the Veteran with a medical examination at a VA facility in January 2008, but state prison officials would not permit him to leave to attend the examination.  The evidence also indicates that VA requested to perform the examination at the prison, but was informed that the prison system could not accommodate the Compensation and Pension Record Interchange system.  A note of that exchange was accordingly placed in the claims file.  However, it does not appear that the RO asked officials at the state correctional facility whether their medical staff could provide the Veteran with a medical examination that was adequate for VA purposes.  The failure to inquire whether the medical staff at the state correctional facility could provide the Veteran with a medical examination adequate for VA purposes renders the January 2008 VA examination request inadequate because of the failure to perform the complete actions requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As it remains unclear to the Board whether the Veteran's jaw disability is related to his period of active service, the Board finds that another remand for an examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the VA examiner who provided the January 2006 and April 2008 opinions to determine whether there is any relationship between any current low back disability and his period of active service.  If that examiner is not available, please forward this request to another examiner.  No further examination of the Veteran is necessary unless the examiner determines otherwise.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's spina bifida occulta was aggravated (increased in severity beyond the natural progression of the disease) during his period of service from February 1968 to October 1979 as a result of a fall from a tower in May 1970 or a slip in a truck in July 1974.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided.  The examiner should review the claims folder and the examination report should note that review.  
 
2.  Schedule the Veteran for a VA examination to determine whether there is any relationship between any current jaw disability and his period of active service.  Request the medical personnel at the detention facility where the Veteran is being held to examine him.  If that is not feasible, or the request is refused, a note to that effect should be placed in the claims folder.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current jaw disability is etiologically related to any incidents of the Veteran's period of active service from February 1968 to October 1979, including his in-service treatment for complaints of jaw pain and a July 1975 traffic accident.  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided.  The claims folder should be made available to and be reviewed by the examiner only if the examination is held by a VA examiner, and the examination report should note that review.

3.  Then, readjudicate the claims.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claims.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



